Citation Nr: 1758547	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  06-14 042A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) resulting from service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mr. Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The St. Petersburg RO is the agency of original jurisdiction (AOJ) for this matter.  

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in December 2011.  A transcript of the hearing is of record.

This matter has been the subject of multiple prior Remands.  Most recently, the Board remanded the appeal in December 2015 because additional VA treatment records were added to the claims folder since the April 2015 statement of the case on the Veteran's hypertension claim, and the Veteran did not waive initial review by the AOJ.  The Board also instructed the AOJ to defer the TDIU determination until the Veteran's heart disability rating was determined. 

A review of the electronic record indicates that the December 2015 remand directives have been substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that an additional claim for service connection for disability manifested by right ear and neck pain was remanded in December 2015 for further development.  In September 2017, the AOJ issued a decision that awarded service connection for cerumen impaction with right ear pain and service connection for next strain.  This action constitutes a full grant of benefits sought on appeal.  Accordingly, the matter is not before the Board.  



Thereafter, the Veteran's representative submitted two letters, dated November 30 and November 21, 2017, respectively, which expressed the Veteran's intention to withdraw his appeal. As will be discussed in greater detail below, the Board finds the Veteran has withdrawn his claim for an increased rating for hypertension and TDIU.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1979 to December 2003.

2.  On November 30, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to a compensable rating for his service-connected hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for entitlement to a TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  38 C.F.R. § 20.204(b). 

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  In addition, the Board notes the Veteran has additionally withdrawn other claims in his letter: entitlement to an increased rating for hearing loss to include TDIU, an increased rating for ear cerumen of the right ear, and an increased rating for neck strain, to include TDIU.  Because the Veteran has withdrawn his claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


